NO, 12171

            I N THE SUPREME COURT O THE STATE O MONTANA
                                   F           F

                                            1971



STATE ex r e 1 KEN NYBO,

                                     Petitioner,



THE DISTRICT C U T O THE FIRST JUDICIAL
              OR    F
DISTRICT O THE STATE O M N A A I N AND
          F            F OTN,
FOR T E C U T O LEWIS AND CLARK, and t h e
     H   O NY F
HONORABLE VICTOR H. FALL, JUDGE,

                                     Respondents.




ORIGINAL PROCEEDING:

Counsel o f Record:

         For P e t i t i o n e r :

                 Kendrick Smith argued, B u t t e , Montana.
                 S t a n l e y M. Doyle appeared, Polson, Montana,

         For Respondents:

                 Arnold H. Olsen argued, Helena, Montana.

         For Amicus Curiae:

                 Hon, Robert L. Woodahl, Attorney General, Helena,
                  Montana.



                               Submitted :          December 21, 1971




Filed:           2 0 r,gV.
                         A.
PER CURIAM:

              T h i s i s an o r i g i n a l proceeding s e e k i n g a w r i t o f p r o h i -

bition directed t o the d i s t r i c t court of the f i r s t judicial

d i s t r i c t , Judge F a l l p r e s i d i n g .      On November 1 5 , 1971, a p e t i t i o n

was f i l e d i n t h i s Court s e e k i n g t o s e t a s i d e a n o r d e r denying a

motion t o quash a w r i t of mandate i s s u e d by Judge F a l l .

              Petitioner          Ken Nybo had been named d e f e n d a n t i n a n

a p p l i c a t i o n f o r a n a l t e r n a t i v e w r i t o f mandamus i n c a u s e No. 35351,

f i l e d October 2 6 , 1971, i n t h e respondent d i s t r i c t c o u r t i n Lewis

and C l a r k County.            The a p p l i c a t i o n f o r a n a l t e r n a t i v e w r i t o f

mandamus was by Harry L . B i l l i n g s who s o u g h t mandamus t o i n s p e c t

t h e books o f one "Save Our S t a t e Committeef1 ( h e r e i n a f t e r r e f e r r e d

t o a s SOS), under t h e p r o v i s i o n s o f s e c t i o n 94-1431(4), R.C.M.

1947.       B i l l i n g s was d e s i g n a t e d p l a i n t i f f and a p p l i c a n t , and i t

i t was a l l e g e d t h a t Nybo, d e s i g n a t e d d e f e n d a n t , was chairman o f

SOS and had c u s t o d y o f t h e "booksf1. The a p p l i c a t i o n a l l e g e d t h a t

B i l l i n g s was a n i n c o r p o r a t o r , d i r e c t o r and s e c r e t a r y - t r e a s u r e r

o f a n o r g a n i z a t i o n c a l l e d " C i t i z e n s Opposed t o S a l e s          ax" ( h e r e -
i n a f t e r r e f e r r e d t o a s COST), and t h u s e n t i t l e d t o i n s p e c t t h e

books o f SOS.            It was a l l e g e d t h a t COST and SOS were opposing

o r g a n i z a t i o n s concerned w i t h d e f e a t i n g o r p a s s i n g Referendum

!I68 a t t h e e l e c t i o n on November 2 , 1971.

             Referendum !I68 was provided f o r by t h e 1971 Montana

Revenue A c t , whereby t h e l e g i s l a t u r e e n a c t e d i n t o law a 40%

income t a x s u r t a x e f f e c t i v e on passage and a p p r o v a l of t h e A c t ,

I t t h e n r e f e r r e d t o t h e p e o p l e a measure w i t h two q u e s t i o n s :

(1) For r e d u c t i o n o f t h e a l r e a d y imposed 40% income t a x s u r t a x

t o 10% and f o r enactment o f a 2% s a l e s and u s e t a x ; o r (2) a g a i n s t

t h e r e d u c t i o n o f t h e 40% income t a x s u r t a x t o 10% and a g a i n s t

enactment of a 2% s a l e s and u s e t a x .
             I n o t h e r words, t h e l e g i s l a t u r e imposed a n a d d i t i o n a l

t a x and g a v e t h e p e o p l e a c h o i c e o f c o n t i n u i n g t h a t t a x o r s u b -

s t i t u t i n g a new one; t h e o n l y a p p a r e n t d i f f e r e n c e b e i n g i n who

would pay.          It would b e a g r o s s u n d e r s t a t e m e n t t o s a y t h a t s u c h

a c h o i c e would be c o n t r o v e r s i a l .       The l e g i s l a t u r e p a s s e d a l o n g

t h i s c h o i c e t o t h e p e o p l e a t a s p e c i a l e l e c t i o n on No.vember 2 ,

1971.      The Act c a l l e d t h i s s p e c i a l e l e c t i o n a " s p e c i a l g e n e r a l

election".

             I n t h e d i s t r i c t c o u r t mandamus a c t i o n , t h e p r a y e r f o r

r e l i e f asked t h a t a n a l t e r n a t i v e w r i t of mandus be i s s u e d r e -

t u r n a b l e w i t h i n a very b r i e f period, compelling defendant t o

open t h e books of SOS t o i n s p e c t i o n ; t h a t t h e a p p l i c a n t have

c o s t s and a n a t t o r n e y f e e .

             A h a l t e r n a t i v e w r i t o f mandamus was i s s u e d by t h e

r e s p o n d e n t c o u r t on October 26.           It was r e t u r n a b l e on October

28 a t 10 a.m.           I t was n e v e r s e r v e d on d e f e n d a n t Nybo.

             N o n e t h e l e s s , on t h e r e t u r n d a y , t h e r e s p o n d e n t c o u r t

h e a r d t e s t i m o n y by p l a i n t i f f B i l l i n g s and s t a t e m e n t s by h i s

c o u n s e l who a d m i t t e d s e r v i c e had n o t been h a d , b u t a s s e r t e d

t h a t d e f e n d a n t Nybo was " h i d i n g out".           After a b r i e f hearing

t h e following colloquy occurred:

             "COURT: W e l l , you a r e a n o f f i c e r of t h i s C o u r t .
             I f you p r e s e n t t h a t t o be t h e f a c t , I w i l l a c c e p t
             i t a s s u c h . P r e p a r e a Preemptory [ s i c ] W r i t o f
             s u c h a n a t u r e t h a t i f n e c e s s a r y , why t h e S h e r i f f
             may f o r c e h i s e n t r y i n t o t h e o f f i c e and s e i z e what-
             e v e r i s t h e r e , and M r . Nybo I want b r o u g h t f o r t h w i t h
             b e f o r e t h i s Court t o explain---Was h e e v e r s e r v e d ?

             "MR. OLSEN: No, s i r , h e was n o t , and I submit t h a t h e
             h a s been e v a d i n g u s .
             II
               COURT: W e l l , under t h e c i r c u m s t a n c e s p r e p a r e a n
             a p p r o p r i a t e paper s o t h a t h e w i l l b e f o r t h w i t h
             b r o u g h t b e f o r e t h i s c o u r t t o e x p l a i n h i s a c t i o n and
             b e s u b j e c t t o i n t e r r o g a t i o n by you i n open c o u r t .
             T h a t ' s t h e way we do t h a t ."
           It
                [~Ihe
                    way we do t h a t "           became what i s e n t i t l e d "Peremp-

t o r y Writ o f anda am us" which i s i n p a r t a s f o l l o w s :

           "THE STATE O MONTANA t o KhT NYBO, Chairman of t h e
                         F
           Save Our S t a t e Committee, Helena, Montana, G r e e t i n g :
                    11
                    WHEREAS, t h e above e n t i t l e d came on r e g u l a r l y
           f o r h e a r i n g on t h e 2 8 t h day o f O c t o b e r , 1971, a t
           10:OO A . M . a n d ,

               "WHEREAS, t h e a p p l i c a n t and p l a i n t i f f , HARRY L.
          BILLINGS, was r e g u l a r l y and d u l y sworn and t e s t i f i e d ,
          and,

                  "l.JHEREAS, t h i s c o u r t h a s d u l y found and determined
          t h a t t h e d e f e n d a n t , KEN NYBO, i s t h e Chairman o f t h e
          Save Our S t a t e Committee, h e r e i n a f t e r r e f e r r e d t o a s
          S.O.S., a n u n i n c o r p o r a t e d a s s o c i a t i o n formed f o r t h e
          purpose o f promoting t h e p a s s a g e o f Referendum No. 68
          ( t h e s a l e s t a x ) which w i l l a p p e a r on t h e b a l l o t o f t h e
          November 2 , 1971, s p e c i a l g e n e r a l e l e c t i o n , a n d ,

                   "WHEREAS, t h i s c o u r t h a s d u l y found and adjudged
          t h a t t h e d e f e n d a n t , KEN NYBQ, Chairman of S.O.S., h a s
          a d v e r t i s e d u r g i n g p a s s a g e o f t h e S a l e s Tax Referendum
          and h a s r e p r e s e n t e d t h e o f f i c e s t o b e under t h e name
          o f KEN NYBO, S.O.S., Helena, Montana, and t h a t a d d r e s s
          was found t o b e Room 305 o f t h e Union Bank B u i l d i n g ,
          Helena, Montana, a n d ,

                    "WHEREAS, t h i s c o u r t h a s t a k e n s p e c i a l n o t e o f
          S e c t i o n 94-1431, S u b s e c t i o n ( 4 ) , RCM1947: a s f o l l o w s ,

                   "' (4)        t h e books o f a c c o u n t o f e v e r y t r e a s u r e r o f
                         any p o l i t i c a l p a r t y , committee, o r o r g a n i z a t i o n ,
                         d u r i n g a n e l e c t i o n campaign, s h a l l b e opened
                         a t a l l reasonable o f f i c e hours t o t h e inspection
                         of t h e t r e a s u r e r and chairman o f any opposing p o l i t i -
                         ca 1 [party] o r o r g a n i z a t i o n f o r t h e same e l e c t o r i a 1
                         d i s t r i c t ; and h i s r i g h t o f i n s p e c t i o n may b e en-
                         f o r c e d by Writ of Mandamus by any c o u r t o f compe-
                         tent jurisdiction. '

                  "wI.IEREAS, t h i s c o u r t h a s d u l y found and a d j u d g e d
          t h a t t h e books o f a c c o u n t a r e i n t h e p o s s e s s i o n and
          under t h e d i r e c t i o n o f s a i d d e f e n d a n t Chairman, KEN NYBO,
          a t h i s o f f i c e s a t Helena, Montana, a f o r e s a i d , a n d ,

                  "WHEREAS, t h i s c o u r t h a s d u l y found and a d j u d g e d
          t h a t t h e d e f e n d a n t , KEN NYBO, and t h e o r g a n i z a t i o n ,
          S.O.S. Committee, have f a i l e d , r e f u s e d , and n e g l e c t e d
          t o open t o p u b l i c i n s p k c t i o n a s p r o v i d e d by law, a n d ,

                  "wHERUS, t h i s c o u r t h a s d u l y found and adjudged t h a t
          t h e o r g a n i z a t i o n S.O.S. Committee and t h e d e f e n d a n t , KEN
          NYBO, f a i l e d , r e f u s e d , and n e g l e c t e d t o open t h e books
             t o s a i d p l a i n t i f f , HARRY L. BILLINGS, upon
             r e g u l a r and o r d e r l y demand t h e r e f o r e [ s i c ] a t t h e
             o r d i n a r y and r e g u l a r h o u r s of b u s i n e s s on
             t h e 2 6 t h day of O c t o b e r , 1971, a t Room 305,
             Union Bank B u i l d i n g , Helena, Montana, a n d ,

                      "WHEREAS, t h i s c o u r t h a s d u l y found and
             adjudged t h a t t h e d e f e n d a n t , KEN NYBO, and t h e
             o r g a n i z a t i o n , S. 0 . S . Committee, Helena, Montana,
             have evaded t h e d u l y and r e g u l a r l y i s s u e d p r o c e s s ,
             namely an A l t e r n a t e W r i t o f Mandate i s s u e d by
             t h e above e n t i t l e d c o u r t , upon t h e a p p l i c a t i o n
             d u l y v e r i f i e d by t h e p l a i n t i f f , HARRY L. BILLINGS,

                      "NOW THEREFORE, t h i s c o u r t , b e i n g w i l l i n g
             t h a t speedy j u s t i c e be done i n t h i s c a s e on b e h a l f
             of him, t h e p l a i n t i f f and a p p l i c a n t , does command
             you, DAVE MIDDLEMAS, S h e r i f f , Lewis and C l a r k County,
             S t a t e of Montana, t o f o r t h w i t h s e e k o u t KEN NYBO,
             Chairman S.O.S. Committee, a t any p l a c e t h a t h e c a n
             b e found and b r i n g him t o r t h w i t h b e f o r e t h e above
             entitled court;

                       "AND, you, S h e r i f f Middlemas, a r e f u r t h e r
             o r d e r e d and t h i s c o u r t does command you t h a t you
             g o t o t h e o f f i c e o f t h e S.O.S. Committee a t Room
             305 o f t h e Union Bank B u i l d i n g and t h e r e demand oL
             anyone p r e s e n t o r i f no one i s p r e s e n t t h a t you do
             e n t e r t h a t room and t h a t you s e i z e t h e books o f
             a c c o u n t o f t h a t p o l i t i c a l committee, S.O.S. Committee
             and you b r i n g s u c h books of a c c o u n t f o r t h w i t h t o t h e
             above e n t i t l e d c o u r t . I t

             The f o r e g o i n g r a t h e r i n t e r e s t i n g document would a p p e a r

be a judgment, a s e a r c h w a r r a n t , a w a r r a n t o f a r r e s t , a body

attachment---all            w i t h o u t due p r o c e s s o r any p r o c e s s o f law;

d e f e n d a n t n o t having been s e r v e d n o r t h e c o u r t having o b t a i n e d

j u r i s d i c t i o n o v e r him.

             O t h e f o l l o w i n g d a y , October 2 9 , c o u n s e l f o r d e f e n d a n t
              n

Nybo ( a p p a r e n t l y now a c r i m i n a l d e i e n d a n t a l s o ) a p p e a r e d .   On

November 1 d e f e n d a n t ' s c o u n s e l f i l e d a motion t o q u a s h on t h e

grounds t h a t t h e " e x t r a o r d i n a r y w r i t o f mandate was i m p r o v i d e n t l y

entered".         A b r i e f i n s u p p o r t o f t h e motion was a l s o f i l e d .

             On t h a t same d a y , November 1, t h e r e a p p e a r s i n t h e c o u r t

r e c o r d s a n o t h e r t r a n s c r i p t , wherein t h e motion t o q u a s h was f i l e d

and t h e r e s p o n d e n t d i s t r i c t c o u r t summarily, w i t h o u t even r e a d i n g
o r h e a r i n g i t s c o n t e n t s , d e n i e d t h e motion and proceeded t o a l l o w

p l a i n t i f f ' s c o u n s e l t o cross-examine d e f e n d a n t Nybo and f o r c e

p r o d u c t i o n o f t h e books.       Counsel f o r Nybo made s e v e r a l o b j e c t i o n s ,

t r i e d t o o f f e r some e v i d e n c e , and asked t o be h e a r d ;             a l l i n vain.

He was summarily d e n i e d and t h e h e a r i n g t e r m i n a t e d by t h e c o u r t

announcing: "Court i s i n r e c e s s . "

             The f o r e g o i n g shows a l a c k o f p r o c e d u r a l due p r o c e s s and

a l a c k o f fundamental f a i r n e s s t o t h e e x t e n t t h a t t h e e n t i r e m a t t e r

i s void.       But, i t d i d n o t even s t o p t h e r e !             O November 5 , t h e
                                                                           n

same d i s t r i c t judge awarded c o s t s , a s w e l l a s a t t o r n e y f e e s i n

t h e amount o f $500, a g a i n s t Nybo.               It i s p a t e n t l y obvious t h a t s u c h

c o s t s and a t t o r n e y f e e s awarded a s a r e s u l t o f a v o i d proceeding

cannot s t a n d .

             However, t h e i n s t a n t p e t i t i o n f o r a w r i t o f p r o h i b i t i o n

goes f u r t h e r .    It s e e k s , i n e f f e c t , a r u l i n g n o t o n l y t h a t t h e

proceedings were v o i d , b u t t h a t t h e y were v o i d because t h e

o r g a n i z a t i o n SOS i s n o t w i t h i n t h e purview o f s e c t i o n 94-1431(4),

R.C.M.     1947.       I n t h i s r e g a r d p e t i t i o n e r a s s e r t s t h a t SOS was a

b i p a r t i s a n o r g a n i z a t i o n t o promote passage o f Referendum #68 and

t h u s was l e g i s l a t i v e i n n a t u r e and n o t p o l i t i c a l w i t h i n t h e s e n s e

and meaning o f s e c t i o n 94-1431(4), R.C.M.                     1947.

             P e t i t i o n e r f u r t h e r a l l e g e s t h e respondent d i s t r i c t c o u r t ' s

d e n i a l o f t h e motion t o quash may have been a d e t e r m i n a t i o n which

would r e n d e r p e t i t i o n e r and members and c o n t r i b u t o r s t o SOS l i a b l e

t o p r o s e c u t i o n under t h e p r o v i s i o n s o f s e c t i o n 94-1469 o r s e c t i o n

94-1470, R.C.M.           1947, b o t h of which c o n t a i n c r i m i n a l s a n c t i o n s .

             This Court i s s u e d a n o r d e r t o show c a u s e r e q u i r i n g t h e

d i s t r i c t c o u r t t o quash t h e w r i t p r e v i o u s l y g r a n t e d t h e r e i n , o r

a p p e a r t o show c a u s e why i t was n o t done.                The Court a l s o o r d e r e d

c o p i e s of t h e papers s e r v e d on t h e A t t o r n e y G e n e r a l .        The Amicus
Curiae b r i e f of t h e Attorney General t a k e s no p o s i t i o n on t h e

i s s u e o f whether t h e o r g a n i z a t i o n SOS i s a " p o l i t i c a l " organiza-

t i o n s u b j e c t t o t h e s o - c a l l e d Corrupt P r a c t i c e s Act.         The Attorney

General does, however, urge t h i s Court t o d e c i d e t h e q u e s t i o n .

             I n response t o our o r d e r t o show c a u s e , t h e respondent

d i s t r i c t c o u r t appeared by answer e s s e n t i a l l y a s s e r t i n g t h a t

s i n c e t h e r e c o r d s o f SOS were i n s p e c t e d , t h e matter i s moot.

F u r t h e r , i t d i d n o t i n t e n d t o make any holding t o i n d i c a t e whether

o r n o t SOS and i t s c o n t r i b u t o r s were i n v i o l a t i o n of t h e Corrupt

P r a c t i c e s Act.

             As t o t h i s phase of t h e i n s t a n t p e t i t i o n , we have

examined t h e Corrupt P r a c t i c e s Act, p a r t i c u l a r l y a s t o s e c t i o n

94-1444, R.C.M.           1947, which c o n t a i n s a p r o h i b i t i o n a g a i n s t c o r -
                                                       II
p o r a t i o n s paying o r c o n t r i b u t i n g        i n o r d e r t o a i d o r promote

t h e i n t e r e s t s , s u c c e s s , o r d e f e a t of any p o l i t i c a l p a r t y o r

organization. II

            A referendum measure of t h e l e g i s l a t u r e i s n o t such a s

would be c l a s s e d a s t h e " i n t e r e s t s , s u c c e s s , o r d e f e a t o f any

p o l i t i c a 1 p a r t y o r organization";              unless, the legis la t u r e classes

i t s e l f a s a " p o l i t i c a l p a r t y o r organization1'---which i t i s n o t ,

i n t h e s e n s e of t h e terms used.

            This Court has long held t h a t a referendum i s e n t i r e l y
II   legislative" in character.                S t a t e ex r e l . Hay v . Alderson, 49

Mont. 387, 407, 142 P.210; F i t z p a t r i c k v . S t a t e Board of Examiners,

105 Mont. 234, 240, 70 P.2d 285.                        When t h e l e g i s l a t u r e r e f e r s a

measure t o t h e people, i t i s seeking t h e p e o p l e ' s v o i c e s i n g l y

and c o l l e c t i v e l y , by i n d i v i d u a l s o r groups.        For i n s t a n c e , l a b o r

unions, league of women v o t e r s , chambers of commerce, newspaper

e d i t o r s and r e p o r t e r s . a l l may have views and cannot c o n s t i t u t i o n a l L y

be r e s t r i c t e d from e x p r e s s i n g t h e i r views.
I n t h e c o n t e x t o f t h e C o r r u p t P r a c t i c e s A c t , s e c t i o n 94-1444, R.

C.M.    1947, t h e words " p o l i t i c a l p a r t y o r o r g a n i z a t i o n " do n o t

i n c l u d e t h e l e g i s l a t u r e ' s own p r o c e s s e s n o r such g r o u p s .

             The Ohio Supreme Court i n 1939, c o n s i d e r e d t h i s m a t t e r i n

a s i m i l a r s i t u a t i o n concerning a t a x levy.              S t a t e ex r e l . C o r r i g a n

v . C l e v e l a n d - C l i f f s I r o n Co., 169 Ohio S t . 42, 157 N.E.2d 331,333,

336, i n v o l v e d a n a c t i o n i n quo w a r r a n t o t o d e t e r m i n e t h e l e g a l i t y

of a c o r p o r a t i o n ' s c o n t r i b u t i o n s t o a committee o r g a n i z e d t o promote

t h e a d o p t i o n o f c e r t a i n i s s u e s which were s u b m i t t e d t o t h e v o t e r s

a t a general election.

            The s t a t u t e invol-ved, s e c t i o n 3599.03, Ohio Revised Code,

provided i n p a r t p e r t i n e n t t o t h i s a c t i o n :
            11
               (A)     No c o r p o r a t i o n engaged i n b u s i n e s s i n t h i s
            s t a t e s h a l l , d i r e c t l y o r i n d i r e c t l y , pay, u s e , o f f e r ,
            a d v i s e , c o n s e n t , o r a g r e e t o pay o r u s e t h e c o r p o r a -
            t i o n ' s money o r p r o p e r t y [ a ] f o r o r i n a i d o f a p o l i -
            t i c a l p a r t y , committee o r o r g a n i z a t i o n      *  JC *."
            (Emphasis s u p p l i e d )

             I n c o n s i d e r a t i o n o t t h e i s s u e , t h e Ohio c o u r t s t a t e d :

            "It i s obvious t h a t , i n t h e above-quoted                     ***     portion
            of t h e s t a t u t e a p p e a r i n g a f t e r [ a ] , t h e word 1 p o l i -
            t i c a l ' m o d i f i e s n o t o n l y ' p a r t y ' b u t a l s o t h e words
            1 committee, o r o r g a n i z a t i o n . '         The words ' p o l i t i c a l
            p a r t y ' have a w e l l understood o r d i n a r y meaning. Those
            words d e s c r i b e a n a s s o c i a t i o n o f individua3.s whose
            primary purposes a r e t o promote o r accomplish e l e c t i o n s
            o r appointments t o p u b l i c o f f i c e s , p o s i t i o n s o r j o b s .
            Although t h e word ' p o l i t i c a l ' may have a v e r y broad
            meanding, i t s meaning may b e c o n s i d e r a b l y narrowed where
            i t i s t h u s used t o modify t h e word 'party!                         See Heidtman
            v . C i t y o f Shaker H e i g h t s , 163 Ohio S t . 109, 126 N.E.2d 138.
            Obviously, i n r e f e r r i n g t o ' a p o l i t i c a l p a r t y , committee,
            o r o r g a n i z a t i o n ' i n t h i s s t a t u t e , t h e G e n e r a l Assembly
            i n t e n d e d by t h e words 'committee, o r o r g a n i z a t i o n ; t o
            r e f e r o n l y t o a committee o r o r g a n i z a t i o n which i s a n
            a d j u n c t o f a p o l i t i c a l p a r t y o r a n a s s o c i a t i o n formed
            f o r s u b s t a n t i a l l y t h e same purposes o r performing sub-
            s t a n t i a l l y t h e same f u n c t i o n s a s a p o l i t i c a l p a r t y . 1 1

            The Ohio c o u r t t h e n concluded:
            '1
              Our c o n c l u s i o n i s t h a t respondent corpora t i o n could
            l a w f u l l y c o n t r i b u t e t o a committee o r g a n i z e d and con-
            d u c t e d merely f o r t h e purposes o f a d v o c a t i n g t h e
            a d o p t i o n o f a c o n s t i t u t i o n a l amendment and t h e passage
            o r bond i s s u e s and t a x l e v i e s . "        (Emphasis s u p p l i e d )
            W f i n d then t h a t t h e Corrupt P r a c t i c e s Act does n o t
             e

cover t h e s i t u a t i o n h e r e and no f u r t h e r d i s c u s s i o n i s n e c e s s a r y .

            By what we have s a i d h e r e t o f o r e , we hold t h a t t h e o r d e r s

of t h e d i s t r i c t c o u r t r e f e r r e d t o a r e s e t a s i d e and t h e e n t i r e

m a t t e r d i s m i s s e d , w i t h each p a r t y t o pay i t s own c o s t s .